 

Exhibit 10.8

 

BOLT TECHNOLOGY CORPORATION

 

AMENDMENT TO RESTRICTED STOCK AWARD AGREEMENTS

 

THIS AMENDMENT TO RESTRICTED STOCK AWARD AGREEMENTS (this “Amendment”) is
entered into as of September 10, 2012 (the “Effective Date”), by and between
Bolt Technology Corporation, a Connecticut corporation (the “Company”), and
Michael C. Hedger (the “Participant”).

 

WHEREAS, the Company and the Participant are party to the following Restricted
Stock Award Agreements: (i) Restricted Stock Award Agreement with respect to the
4,500 shares of Common Stock awarded on January 23, 2008; (ii) Restricted Stock
Award Agreement with respect to the 6,000 shares of Common Stock awarded on
September 24, 2009; (iii) Restricted Stock Award Agreement with respect to the
3,000 shares of Common Stock awarded on October 6, 2010; (iv) Restricted Stock
Award Agreement with respect to the 7,500 shares of Common Stock awarded on
August 18, 2011; and (v) Restricted Stock Award Agreement with respect to the
12,500 shares of Common Stock awarded on August 21, 2012 (together, the
“Restricted Stock Award Agreements”); and

 

WHEREAS, the Company and the Participant desire to amend each of the Restricted
Stock Award Agreements to provide for certain changes, including, without
limitation, that the forfeiture restrictions shall automatically lapse (i) if
the Participant’s service with the Company is terminated due to the
Participant’s retirement at or after age 65, death or Disability and (ii)
immediately prior to the consummation of a Change of Control.

 

NOW, THEREFORE, the Company and the Participant agree as follows:

 

1.          Capitalized terms used but not otherwise defined in this Amendment
shall have the meanings set forth in the Restricted Stock Award Agreements.

 

2.          Section 3(c) of each of the Restricted Stock Award Agreements is
amended and restated in its entirety to read:

 

“(c)          Termination of Continuous Service. Notwithstanding any other
provision of this Agreement to the contrary, if the Participant’s Continuous
Service with the Company or any Subsidiary terminates for any reason (or no
reason) other than as set forth in the proviso to this Section 3(c), any shares
of Restricted Stock that are subject to the Period of Restriction on the date of
the Participant’s termination shall be immediately forfeited by the Participant
and shall be automatically transferred to and reacquired by the Company at no
cost to the Company, and neither the Participant nor his or her heirs,
executors, administrators or successors shall have any right or interest in such
Restricted Stock; provided, however, that if the Participant holds Restricted
Stock at the time the Participant’s Continuous Service with the Company
terminates due to the Participant’s retirement at or after age 65
(“Retirement”), death or Disability (as defined in the Plan), the Period of
Restriction with respect to such Restricted Stock shall automatically lapse on
the date of the Participant’s Retirement, death or Disability.”

 

 

 

 

3.          Section 6 of each of the Restricted Stock Award Agreements is
amended and restated in its entirety to read:

 

“6.          Change of Control. Notwithstanding Section 3 of this Agreement, if
the Participant holds Restricted Stock at the time a Change of Control (as
defined in the Plan) occurs, the Period of Restriction with respect to such
Restricted Stock shall automatically lapse immediately prior to the consummation
of such Change of Control.”

 

4.          Section 12 of each of the Restricted Stock Award Agreements is
amended by adding the phrase “if applicable,” after the word “Code,” and before
the word “even.”

 

5.          All of the terms and conditions of the Restricted Stock Award
Agreements shall remain in full force and effect, except as amended as set forth
in this Amendment.

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first written above.

 

  BOLT TECHNOLOGY CORPORATION         By: /s/ Raymond M. Soto     Name: Raymond
M. Soto     Title:   Chief Executive Officer       PARTICIPANT:       /s/
Michael C. Hedger   Michael C. Hedger

 

2

 

 

BOLT TECHNOLOGY CORPORATION

 

RESTRICTED STOCK AWARD AGREEMENT

 

THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”) is entered into as of
_______________ (the “Effective Date”), by and between Bolt Technology
Corporation, a Connecticut corporation (the “Company”), and Michael C. Hedger
(the “Participant”).

 

WHEREAS, the Participant is an employee of the Company or one of its
subsidiaries or a director of the Company and in connection therewith has
rendered services for and on behalf of the Company and/or its subsidiaries; and

 

WHEREAS, in recognition of the prior contributions made by the Participant and
to provide the Participant with an additional incentive to use maximum efforts
for the future success of the Company and its subsidiaries, the Company desires
to grant to the Participant, and the Participant desires to accept from the
Company, an award of the common stock, without par value, of the Company (the
“Common Stock”) pursuant to the Bolt Technology Corporation Amended and Restated
2006 Stock Option and Restricted Stock Plan (as it may be further amended from
time to time, the “Plan”), subject to certain restrictions for the benefit of
the Company, and upon such other terms and conditions, set forth in this
Agreement.

 

NOW, THEREFORE, the Company and the Participant agree as follows:

 

1.          Restricted Stock Award. The Company hereby offers to issue to the
Participant ______ shares of Common Stock (the “Shares”) subject to the
restrictions and on the terms and conditions set forth in this Agreement (the
“Award”). Unless this offer is earlier revoked in writing by the Company, the
Participant shall have ten (10) days from the date of the delivery of this
Agreement to the Participant to accept the offer of the Company by executing and
delivering to the Company two copies of this Agreement, without condition or
reservation of any kind whatsoever, and pay the full purchase price, if any, for
said Shares to the Company in the manner set forth in this Agreement.

 

2.          Purchase Price. The purchase price to purchase the Shares is _____
($_____).

 

3.          Restriction on the Shares.

 

(a)        Period of Restriction. Except as otherwise set forth herein, all the
Shares issued to the Participant pursuant to this Agreement shall be subject to
a period of restriction (the “Period of Restriction”) during which the
Participant’s rights in and to such Shares shall be subject to the limitations
and obligations set forth in this Section 3.

 

3

 

 

(b)          Lapse of Period of Restriction. The Period of Restriction shall
lapse as to a percentage of the Shares in accordance with the schedule set forth
below based upon the period of time of the Participant’s Continuous Service (as
defined in the Plan) with the Company or any Subsidiary (as defined in the
Plan), calculated from the Effective Date:

 

Period of Continuous Service
(calculated from the Effective
Date)  Incremental Percentage of
Shares Not Subject to
Restriction   Cumulative Percentage of
Shares Not Subject to
Restriction  12 months   20%   20% 24 months   20%   40% 36 months   20%   60%
48 months   20%   80% 60 months   20%   100%

 

During the period that the Shares are subject to the Period of Restriction, such
Shares are referred to herein as “Restricted Stock.”

 

(c)          Termination of Continuous Service. Notwithstanding any other
provision of this Agreement to the contrary, if the Participant’s Continuous
Service with the Company or any Subsidiary terminates for any reason (or no
reason) other than as set forth in the proviso to this Section 3(c), any shares
of Restricted Stock that are subject to the Period of Restriction on the date of
the Participant’s termination shall be immediately forfeited by the Participant
and shall be automatically transferred to and reacquired by the Company at no
cost to the Company, and neither the Participant nor his or her heirs,
executors, administrators or successors shall have any right or interest in such
Restricted Stock; provided, however, that if the Participant holds Restricted
Stock at the time the Participant’s Continuous Service with the Company
terminates due to the Participant’s retirement at or after age 65
(“Retirement”), death or Disability (as defined in the Plan), the Period of
Restriction with respect to such Restricted Stock shall automatically lapse on
the date of the Participant’s Retirement, death or Disability.

 

(d)          Escrow. Upon the Participant’s execution and delivery of this
Agreement, the Participant agrees to concurrently deliver one or more executed
stock powers as requested by the Company, duly endorsed in blank for transfer,
in the form attached hereto as Exhibit A, which shall be deposited with the
Company during the Period of Restriction. Each certificate representing shares
of Restricted Stock shall bear the following legend until the lapse of the
Period of Restriction with respect to the shares represented by such
certificate:

 

Transfer of this certificate and the shares represented hereby is restricted
pursuant to the terms of the Bolt Technology Corporation Amended and Restated
2006 Stock Option and Restricted Stock Plan (the “Plan”) and the Restricted
Stock Award Agreement, dated as of _______________, between Bolt Technology
Corporation and Michael C. Hedger (the “Agreement”). Copies of the Plan and the
Agreement are on file at the offices of Bolt Technology Corporation.

 

4

 

 

The certificates representing the Restricted Stock along with the stock power(s)
shall be held in escrow by the Company until such time as either (i) the Period
of Restriction with respect to all of such shares of Restricted Stock lapses in
accordance with Section 3(b) or the proviso in Section 3(c) of this Agreement,
in which case the shares shall be delivered to the Participant, or (ii) any such
shares of Restricted Stock are forfeited pursuant to Section 3(c) of this
Agreement, in which case such shares shall be transferred to and reacquired by
the Company in accordance with said Section 3(c).

 

(e)          Distributions. All cash distributions on the Restricted Stock shall
be paid directly to the Participant and shall not be held in escrow. Any new,
substituted or additional securities or other property issued in respect of
Restricted Stock shall be held in escrow, together, where applicable, with
appropriate stock powers, assignments or other transfer documents which the
Participant hereby agrees to execute as a condition to receipt of such
securities or other property. If the Restricted Stock in respect of which such
securities or other property was issued is forfeited to the Company pursuant to
Section 3(c) of this Agreement, then such securities or other property shall be
immediately forfeited to the Company and automatically transferred to and
reacquired by the Company at no cost to the Company, to the same extent and in
accordance with Section 3(c) of this Agreement as if such securities or other
property were Restricted Stock thereunder.

 

4.          Participant’s Acknowledgement. The Participant acknowledges and
agrees that: (x) unless the Shares are covered by a then current registration
statement or a notification under Regulation A under the Securities Act of 1933,
as amended (the “Securities Act”), (i) the Shares are being purchased for
investment and not for distribution or resale (other than a distribution or
resale which, in the opinion of counsel satisfactory to the Company, may be made
without violating the registration provisions of the Securities Act); (ii) the
Participant has been advised and understands that (A) the Shares have not been
registered under the Securities Act and are “restricted securities” within the
meaning of Rule 144 under the Securities Act and are subject to restrictions on
transfer, and (B) the Company is under no obligation to register the Shares
under the Securities Act or to take any action which would make available to the
Participant any exemption from such registration; (iii) such Shares may not be
transferred without compliance with all applicable federal and state securities
laws and any other restrictions contained in the Plan and this Agreement; and
(iv) an appropriate legend referring to the foregoing restrictions on transfer
and any other applicable restrictions under this Agreement may be endorsed on
the certificates; (y) notwithstanding the foregoing, if the Company determines
that issuance of Shares should be delayed pending (1) registration under federal
or state securities laws, (2) the receipt of an opinion of counsel satisfactory
to the Company that an appropriate exemption from such registration is
available, (3) the listing or inclusion of the Shares on any securities exchange
or an automated quotation system, or (4) the consent or approval of any
governmental regulatory body whose consent or approval is necessary in
connection with the issuance of such Shares, the Company may defer issuance of
any Shares granted hereunder until any of the events described in this sentence
has occurred; and (z) if at any time the Committee shall determine that an
additional agreement of the Participant is necessary or desirable as a condition
of, or in connection with, the delivery or purchase of the Shares hereunder,
then the Award shall not be effective unless such agreement shall have been
obtained free of any conditions not acceptable to the Committee.

 

5

 

 

5.          Rights as a Stockholder. Upon the Participant’s execution and
delivery of this Agreement and payment of the full purchase price for the Shares
and until such time as the Restricted Stock is forfeited to the Company as set
forth herein, the Participant shall be the record owner of the Restricted Stock
and, subject to the terms of this Agreement and the Plan, shall have all rights
of a stockholder with respect to the Restricted Stock, including the right to
vote the shares of Restricted Stock and, subject to the terms of Section 3
hereof, to receive dividends and distributions with respect to the Restricted
Stock.

 

6.          Change of Control. Notwithstanding Section 3 of this Agreement, if
the Participant holds Restricted Stock at the time a Change of Control (as
defined in the Plan) occurs, the Period of Restriction with respect to such
Restricted Stock shall automatically lapse immediately prior to the consummation
of such Change of Control.

 

7.          Withholding. All deliveries and distributions under this Agreement
shall be subject to withholding of all applicable taxes. The Participant agrees
to make appropriate arrangements with the Company for satisfaction of any
applicable federal, state or local income tax, withholding requirements or like
requirements, including the payment to the Company upon the lapse of the Period
of Restriction with respect to shares of Restricted Stock (or such later date as
may be applicable under Section 83 of the Internal Revenue Code of 1986, as
amended (the “Code”)), or other settlement in respect of, the Restricted Stock
of all such taxes and requirements. The Participant agrees that the Company
shall be authorized to take such action as the Company may deem necessary
(including, without limitation, in accordance with applicable law, withholding
amounts from any compensation or other amount owing from the Company to the
Participant) to satisfy all obligations for the payment of such taxes.

 

8.          Restrictions on Transfer. The Participant shall not sell, transfer,
pledge, hypothecate, assign, exchange or otherwise dispose of the Restricted
Stock. Any attempted sale, transfer, pledge, hypothecation, assignment, exchange
or other disposition shall be null and void and of no force or effect and the
Company shall have the right to disregard the same on its books and records and
to issue “stop transfer” instructions to its transfer agent.

 

9.          Plan Provisions Control. This Agreement is subject to the terms and
conditions of the Plan, which are incorporated herein by reference.
Notwithstanding anything to the contrary contained herein, the provisions of the
Plan shall govern if and to the extent there are inconsistencies between the
provisions of the Plan and the provisions of this Agreement. The Participant
acknowledges that the Participant has received a copy of the Plan prior to the
execution of this Agreement.

 

6

 

 

10.         No Rights Conferred. Nothing in this Agreement shall give the
Participant any right to continue in the employ or service of the Company or any
Subsidiary and/or as a member of the Company’s Board of Directors or in any
other capacity, or interfere in any way with the right of the Company or any
Subsidiary to terminate the employment or services of the Participant.

 

11.         Adjustments. All references to the number and class of shares
covered by this Agreement, the purchase price per share of the Shares, and other
terms in this Agreement may be appropriately adjusted, in the discretion of the
Committee, in the event of certain changes in capitalization, as set forth in
Section 9 of the Plan.

 

12.         Compliance with Section 409A of the Code. The Participant hereby
consents (without further consideration) to any change to this Agreement or the
Award so the Participant can avoid paying penalties under Section 409A of the
Code, if applicable, even if those changes affect the terms and conditions of
this Agreement or the Award and reduce its value or potential value.

 

13.         Binding Effect. This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective heirs, executors,
administrators, successors and permitted assigns. This Agreement may not be
assigned or transferred in whole or in part by the Participant, nor may the
Participant delegate any duty or obligation under this Agreement, and any
attempt to so assign, transfer or delegate shall be null and void and of no
force or effect.

 

14.         Interpretation of this Agreement. All determinations and
interpretations made by the Committee with regard to any questions arising under
the Plan or this Agreement shall be final, binding and conclusive as to all
persons, including without limitation the Participant and any person claiming
rights from or through the Participant.

 

15.         Venue. Each party to this Agreement hereby irrevocably (i) consents
and submits to the exclusive jurisdiction of the state and federal courts in
Fairfield County, Connecticut in connection with any disputes arising out of
this Agreement, and (ii) waives any objection based on venue or inconvenient
forum with respect to any action instituted therein arising under this Agreement
or the transactions contemplated hereby, and agrees that any dispute with
respect to such matters shall be heard only in the courts described above.

 

16.         Governing Law; Entire Agreement; Amendment. This Agreement shall be
governed by and construed in accordance with the laws of the State of
Connecticut, without regard to such state’s conflict of laws principles. The
Plan and this Agreement constitute the entire agreement between the parties with
respect to the subject matter hereof and supersede all prior understandings and
agreements, written or oral, of the parties hereto with respect to the subject
matter hereof. This Agreement may be amended by the Committee, subject to the
Participant’s consent if such amendment is not favorable to the Participant,
except that the consent of the Participant shall not be required for any
amendment made pursuant to Section 7B(j), Section 8 or Section 9 of the Plan, or
as set forth in Section 12 of this Agreement.

 

7

 

 

17.         Tax Elections. THE PARTICIPANT UNDERSTANDS THAT HE OR SHE (AND NOT
THE COMPANY) SHALL BE RESPONSIBLE FOR THE PARTICIPANT’S OWN TAX LIABILITY THAT
MAY ARISE AS A RESULT OF THE ACQUISITION OF THE SHARES HEREUNDER. THE
PARTICIPANT ACKNOWLEDGES AND AGREES THAT HE OR SHE HAS CONSIDERED THE
ADVISABILITY OF ALL TAX ELECTIONS IN CONNECTION WITH THE ISSUANCE OF THE SHARES,
INCLUDING THE MAKING OF AN ELECTION UNDER SECTION 83(b) OF THE CODE. THE
PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT, IF THE PARTICIPANT DETERMINES
TO MAKE AN ELECTION UNDER SECTION 83(b) OF THE CODE, (i) THE PARTICIPANT (AND
NOT THE COMPANY) IS SOLELY RESPONSIBLE FOR PROPERLY AND TIMELY COMPLETING AND
FILING ANY SUCH SECTION 83(b) ELECTION, AND (ii) THE PARTICIPANT AGREES TO
TIMELY PROVIDE A COPY OF THE ELECTION TO THE COMPANY AS REQUIRED UNDER THE CODE.

 

18.         Notices. Any notice, demand or request required or permitted to be
given under this Agreement shall be in writing and shall be deemed given (i)
when delivered personally, or (ii) three days after being deposited in the
United States mail, by certified or registered mail, postage prepaid, or (iii)
the next business day after sent by nationally recognized overnight delivery
service, and addressed, if to the Company, at its principal place of business,
Attention: Chief Financial Officer, and if to the Participant, at his or her
most recent address as shown in the employment or stock records of the Company.

 

8

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

  BOLT TECHNOLOGY CORPORATION         By:     Name:     Title:        
PARTICIPANT           Michael C. Hedger

 

9

 

 

Exhibit A

 

STOCK POWER

 

For value received, I hereby sell, assign and transfer unto
_______________________________ shares of the Common Stock of Bolt Technology
Corporation standing in my name on the books of said Company represented by
Certificate(s) Number(s) _________________ herewith, and do hereby irrevocably
constitute and appoint ____________________ attorney to transfer the said stock
on the books of said Company with full power of substitution in the premises.

 

Date:______________________________________

 

Printed Name:_______________________________

 

Social Security Number:_______________________

 

Signature:___________________________________

 

Witness Signature:____________________________

 

 

 

